DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions.


Priority
2.	Acknowledgment is made of the present application is a continuation of U.S. Patent Application No. 15/961,242, filed on April 24, 2018, now U.S. Patent No. 10,805,963, which is a continuation of U.S. Patent Application No. 14/760,347, filed July 10, 2015 and issued as U.S. Patent No. 9,980,296 on May 22, 2018, which is a 371 Application of International Application No. PCT/US2014/011081, filed January 10, 2014, which claims the benefit of U.S. Provisional Application Serial No. 61/751,558 filed January 11, 2013 and U.S. Provisional Application Serial No. 61/774,043 filed March 7, 2013. 

Application Status
3.	Acknowledgment is made of Applicant’s submission of the present application, dated September 8, 2020. Claims 1-10 are pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on December 2, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,805,963. 
Regarding claim 1, it recites, “A method for use in an access point (AP), the method comprising: 
transmitting, to a station (STA), a sounding restricted access window (RAW) frame that includes a sounding schedule and a channel indication indicating one or more allowed channels for the STA; and 
receiving, from the STA, based on the sounding schedule, a report frame that includes a preferred channel indication identifying a channel selected from among the one or more allowed channels.”
Claim 1 of U.S. Patent No. 10,805,963 recites, “A method for use in a station (STA), the method comprising: 
receiving, from an access point (AP), a sounding restricted access window (RAW) frame that includes a sounding schedule and a channel indication indicating one or more allowed channels for the STA; and 
transmitting, to the AP, based on the sounding schedule, a report frame that includes a preferred channel indication identifying a channel selected from among the one or more allowed channels.”
Based on the information presented above, both claim 1 of the instant application and claim 1 of U.S. Patent No. 10,805,963 are method-steps claims, including transmitting/receiving steps. 
In fact, claim 1 claims similar limitations to the claim 1 of U.S. Patent No. 10,805,963, by using different wordings, e.g., using “A method for use in an access point (AP), the method comprising: transmitting, to a station (STA), a sounding restricted access window (RAW) frame that includes a sounding schedule and a channel indication indicating one or more allowed channels for the STA” instead of “A method for use in a station (STA), the method comprising: receiving, from an access point (AP), a sounding restricted access window (RAW) frame that includes a sounding schedule and a channel indication indicating one or more allowed channels for the STA,” and “receiving, from the STA, based on the sounding schedule, a report frame that includes a preferred channel indication identifying a channel selected from among the one or more allowed channels” instead of “transmitting, to the AP, based on the sounding schedule, a report frame that includes a preferred channel indication identifying a channel selected from among the one or more allowed channels.”   
Therefore, claim 1 of the instant application would be obvious to one skilled in the art based on claim 1 of U.S. Patent No. 10,805,963. 
Similarly, Claims 2-10 are rejected as follows:
7.	Claims 2-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 10,805,963, individually. 

Allowable Subject Matter
8.	Claims 1-10 would be allowable if the nonstatutory obviousness-type double patenting issues presented above got resolved.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Quan et al. (US 2013/0195036) and Laroia et al. (US 8,503,938) are generally directed to various aspects of the application function for estimating a quality of each channel based on one message received from the first device over each channel, selecting for wireless communication a first channel of the plurality of channels based on the estimated quality of each channel, and preparing a selection message indicating selection of the first channel for wireless communication; and the wireless terminal that receives and measures broadcast reference signals, e.g., beacon and/or pilot signals, transmitted from a plurality of base station attachment points. 
However, in consideration of the claim limitations filed on September 8, 2020, the information disclosure statement submitted on December 2, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

Similar limitations are included in claim 6.
Dependent claims 2-5 and 7-10 are also allowable for incorporating the features recited in the independent claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Quan et al. (US 2013/0195036) is cited to show a application function for estimating a quality of each channel based on one message received from the first device over each channel, selecting for wireless communication a first channel of the plurality of channels based on the estimated quality of each channel, and preparing a selection message indicating selection of the first channel for wireless communication;
Laroia et al. (US 8,503,938) is generally directed to various aspects of the wireless terminal that receives and measures broadcast reference signals, e.g., beacon and/or pilot signals, transmitted from a plurality of base station attachment points;
Cedervall et al. (US 2009/0313376) is cited to show a method for setting up a session between a client terminal and a media supply system in order to transport a unicast media stream from the media supply system to the client terminal over an intervening IP network, the media supply system implementing the Real Time Streaming Protocol;
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference;
	Dinan et al. (US 2013/0170435) is cited to show the control plane information that comprises first label value for transmitting a first plurality of packets to the base station and second label value for transmitting a second plurality of packets to the packet network gateway.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473